Bell, Chief Judge.
In this suit to recover on a promissory note a jury returned a verdict for plaintiff and defendant appeals. Held:
Argued May 3, 1977
Decided July 11, 1977
Rehearing denied July 28, 1977
Grady V. Lake, pro se.
Katz, Palter & Land, John E. Robinson, for appellee.
1. Defendant raised issues that he did not execute the note and also affirmatively plead the defense of failure of consideration. There was evidence adduced at the trial by plaintiff from which the jury could find that defendant signed the note in question; that there was consideration; and that the note had not been repaid. As the evidence authorized a verdict for plaintiff, it was not error to deny defendant’s motion for directed verdict.
2. Lastly, defendant enumerates as error the trial court’s failure to charge the jury on the necessary elements of a contract and "how the facts could relate to the law as to their findings.” There was no request to charge and no objection made to the charge as given. Consequently, defendant has no standing to complain on appeal. Code § 70-207 (a).
3. Plaintiffs motion for damages for pursuing a frivolous appeal is denied.

Judgment affirmed.


McMurray and Smith, JJ., concur.